DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 7, it appears “that that” should just be “that.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “forming the first and third sublayers includes … flowing silane gas … at about 42 sccm ….” However, claim 16 depends from claim 14 which previously sets forth requirements for the silane flow in the formation of the third sublayer. Claim 14 requires it to be in a range of 140 sccm and 210 sccm. It is unclear as to how both the claim 14 and claim 16 limitations can be satisfied when forming the third sublayer. Under the broadest reasonable interpretation, the claim will be interpreted such that claim 16 sets requirements only for the first sublayer, while the requirements for the third sublayer are consistent with the values set forth in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 18-27, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Yamazaki et al. (U.S. Pub. No. 2014/0175435 A1).
Regarding claim 14, Goto discloses a method of manufacturing an integrated circuit, comprising the steps of:
providing a semiconductor substrate (FIG. 1: 1, see paragraph 0032):
	an isolation layer disposed on or over the semiconductor substrate (FIG. 1: 2, see paragraph 0023); and
	a first conductive plate located over the isolation layer (FIG. 1: 7, see paragraph 0025); and
forming a composite dielectric layer over the first conductive plate (FIG. 1: 14, see paragraph 0025), the forming including:

	forming a third sublayer between the first and second sublayers, the third sublayer having a second different chemical composition (see paragraph 0030, the nitride layer is the third sublayer); and
forming a second conductive plate located directly on the composite dielectric layer (FIG. 1: 15, see paragraph 0025).
Goto is silent in regards to providing silane at a flow rate in arrange between 140 sccm and 210 sccm, ammonia at a flow rate in a range between 320 and 480 sccm, and nitrogen at a flow rate in a range between 6400 and 9600 sccm.
Yamazaki discloses forming SiN layers includes flowing silane, ammonia and nitrogen at specific sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 14 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Goto discloses forming the composite dielectric layer over a transistor gate electrode (FIG. 1: 14 formed over gate electrode 6).
Regarding claim 18, Goto discloses forming silicide contacts on the transistor gate electrode and the first conductive plate (FIG. 1: 13, see paragraphs 0024-0025)
Regarding claim 19, Goto discloses the second dielectric layer comprises silicon nitride (see paragraph 0030).
Regarding claim 20, Goto discloses the first chemical composition comprises silicon oxide (see paragraph 0030).
Regarding claim 21, Goto discloses a method of manufacturing an integrated circuit, comprising: 
forming a composite dielectric layer (FIG. 1: 14, see paragraph 0025 and 0030) over a first conductive plate (FIG. 1: 7, see paragraph 0025) located over a semiconductor substrate (FIG. 1: 1, see paragraph 0023); and
forming the composite dielectric layer over a gate electrode of a transistor (FIG. 1: 14 is formed over 6), the forming including:
	forming a first sublayer and a second sublayer each having a substantially same first chemical composition (see paragraph 0030, layer 14 can be a composite ONO film including first and second oxide sublayers);
	forming a third sublayer between the first and second sublayers, the third sublayer having a second different chemical composition (see paragraph 0030, the nitride layer is the third sublayer); and
forming a second conductive plate located directly on the composite dielectric layer over the first conductive plate (FIG. 1: 15, see paragraph 0025).
Goto is silent in regards to flowing silane, ammonia and nitrogen, with a ratio of ammonia to silane in a range between 1.5 and 3.4
Yamazaki discloses forming SiN layers includes flowing silane, ammonia and nitrogen at specific sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 21 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Goto discloses the third sublayer includes nitrogen, and the first and second sublayers exclude nitrogen (see paragraph 0030).
Regarding claim 23, Goto discloses forming an electrical contact to the first conductive plate through the composite dielectric layer (FIG. 1: 18, contact formed through 14 to contact 7).
Regarding claim 24, Goto discloses an extended portion of the first conductive plate extends past the second conductive plate (FIG. 1: 7 extends further than 15), and further comprising:
forming a first electrical contact to the extended portion of the first conductive plate through the composite dielectric layer (FIG. 1: 18 extends through 14 to contact 7); and
forming a second electrical contact to the second conductive plate (FIG. 1: additional contacts 18 extends to contact 15).
Regarding claim 25, Goto discloses forming third and fourth electrical contacts to respective source and drain of the transistor and a fifth electrical contact to the gate, the third, fourth, and fifth electrical contacts passing through the composite dielectric layer (FIG. 1: contacts 18 extending to the source, drain, and gate of the transistor through layer 14).
Regarding claim 26, Goto discloses the first conductive plate and the transistor gate are formed from a same material layer (FIG. 2(c): 6/7, see paragraph 0034).
Regarding claim 27, Goto discloses the first and second sublayers comprise silicon oxide and the third sublayer comprises silicon nitride (see paragraph 0030).
Regarding claim 29, Goto discloses the first conductive plate is formed directly on an isolation layer formed on in the semiconductor substrate (FIG. 1: 2, see paragraph 0023).
Regarding claim 30, Goto discloses the isolation layer is a shallow trench isolation layer (see paragraph 0032).
Regarding claim 31, Goto discloses the first conductive plate is formed from polysilicon (FIG. 1: 7, see paragraph 0025) and the second conductive plate is formed from a metal (FIG. 1: 15, see paragraph 0038).
Regarding claim 32, Goto is silent in regards to forming the second sublayer includes providing high-frequency RF power of about 230 W, and flowing silane, ammonia and nitrogen, at about 175 seem, 400 sccm, and 8000 sccm, respectively.
Yamazaki discloses forming SiN layers including providing high-frequency RF power, and flowing silane, ammonia and nitrogen at specific power and sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 32 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 33, Goto discloses the first conductive plate is formed from polysilicon (FIG. 1: 7, see paragraph 0025) and the second conductive plate is formed from a metal (FIG. 1: 15, see paragraph 0038).
Regarding claim 34, Goto is silent in regards to forming the third sublayer includes providing RF power of about 230 W, and flowing silane, ammonia and nitrogen at about 175 sccm, 400 sccm, and 8000 sccm, respectively. 
Yamazaki discloses forming SiN layers including providing high-frequency RF power, and flowing silane, ammonia and nitrogen at specific power and sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 34 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 35, Goto is silent in regards to forming the third sublayer includes providing RF power of about 230 W, and flowing silane, ammonia and nitrogen at about 175 sccm, 400 sccm, and 8000 sccm, respectively. 
Yamazaki discloses forming SiN layers including providing high-frequency RF power, and flowing silane, ammonia and nitrogen at specific power and sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 35 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 36, Goto is silent in regards to a ratio of ammonia to silane of about 2.3.
Yamazaki discloses forming SiN layers includes flowing silane, ammonia and nitrogen at specific sccm ranges (see paragraph 0600). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Yamazaki that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 21 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Yamazaki et al. (U.S. Pub. No. 2014/0175435 A1) as applied to claim 14 above, and further in view of Purdes et al. (U.S. Patent No. 4,681,653 A).
Regarding claim 16, Goto is silent in regards to forming the first and third sublayers includes providing high-frequency RF power of about 312 W, and flowing silane gas, helium, and nitrous oxide at about 42 sccm, 8000 sccm, and 1420 sccm, respectively.
Purdes discloses forming SiO layers including providing high-frequency RF power, and flowing silane gas, helium, and nitrous oxide (see col. 3, lines 24-47) at a range of power and flow rates (see col. 3, lines 24-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Purdes that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 16 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Yamazaki et al. (U.S. Pub. No. 2014/0175435 A1) as applied to claim 14 above, and further in view of Jones, Jr. et al. (U.S. Patent No. 5,716,875 A).
Regarding claim 17, Goto discloses depositing a pre-metal dielectric (PMD) layer over the composite dielectric layer, the PMD layer having a top side (FIG. 1: 17, see paragraph 0029); and

Goto is silent in regards to forming a second dielectric layer on the second conductive plate, wherein the second dielectric is located directly on and is laterally coextensive with the second conductive plate.
Jones discloses forming a second dielectric layer on the second conductive plate, wherein the second dielectric is located directly on and is laterally coextensive with the second conductive plate (FIG. 13: 64, see col. 6, line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the second dielectric layer of Jones to the teachings of Goto so as to protect the second conductive plate in defining a contact region (see col. 7, line 5).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Yamazaki et al. (U.S. Pub. No. 2014/0175435 A1) as applied to claim 21 above, and further in view of Ramkumar et al. (U.S. Pub. No. 2008/0293254 A1).
Regarding claim 28, Goto is silent in regards to the first, second, and third sublayers are formed in a plasma reactor without breaking vacuum between forming the first sublayer and the third sublayer, and without breaking vacuum between forming the third sublayer and the second sublayer. 
Ramkumar discloses forming an oxide/nitride/oxide stack in plasma reactor without breaking vacuum after forming the first sublayer and the third sublayer (see paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ramkumar to the teachings of Goto so as to preserve interfaces between the layers and optimize uniformity (see paragraph 0038).
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above. Additionally Examiner notes that the obviousness rejections above rest on the obviousness of optimizing a results-effective variable through routine experimentation. The flow rates affect the composition of the layer and it would have been obvious to one of ordinary skill in the art to optimize those rates to arrive at a desired layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819